256 F.2d 751
Smith H. TAYLORv.The MONONGAHELA RAILWAY COMPANY, Appellant.
No. 12490.
United States Court of Appeals Third Circuit.
Argued June 12, 1958.
Decided July 14, 1958.

Appeal from the United States District Court for the Western District of Pennsylvania; John W. McIlvaine, Judge.
John David Rhodes, Pittsburgh, Pa. (Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellant.
Albert D. Brandon, Pittsburgh, Pa. (Frederic G. Weir, Calvin K. Prine, Oliver, Brandon & Shearer, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
In an action by an employee of the defendant under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq., the jury found in his favor and awarded damages of $45,000.00. Defendant's motion for a new trial was denied and this appeal followed.


2
The issues presented are whether certain medical testimony was properly admitted and whether the District Court properly charged the jury with respect to future medical and hospital expenses.


3
On review of the record we find no basic or prejudicial error in the admission of the medical testimony complained of or in the District Court's instructions to the jury with respect to future medical and hospital expenses.


4
The Order of the District Court, 155 F.Supp. 601, denying defendant's motion for a new trial will be affirmed.